Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 11, 18 are objected to because of the following informalities:  Claims 4, 11, and 18 recite “indicative of second machine checkpoint” and should instead recite “indicative of the second machine checkpoint.”  Claims 4, 11, and 18 are therefore objected to for this informality.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, and 19 recite “indicative of the second material plant checkpoint in which the equipment enters the first material plant geofence a second time” but depend on Claims 1, 8, and 15, respectively, which recite “indicative of a second material plant checkpoint in which the equipment enters the first material plant geofence a second time.”  It is therefore unclear whether both recitations of “second time” are referencing the time instance or a different instance.  Claims 5, 12, and 19 are therefore rejected as indefinite as the scope of the claims is unclear.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Applicant’s Claim 15 is directed to one or more computer-readable media.  In Applicant’s specification, Examiner finds no disclosure or teaching of the media as a non-transitory medium, and thus, the media could be interpreted as a signal per se under the broadest reasonable interpretation of the claims.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007) (finding that transitory embodiments amounted to findings of non-statutory subject matter under the broadest reasonable interpretation of the claims).  
Applicant is advised to amend the claim to recite “non-transitory computer-readable media” to overcome this rejection under 35 USC 101.  

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
Exemplary Claim 8 substantially recites:  a device, comprising:  one or more processors; and memory coupled to the one or more processors, the memory storing instructions executable by the one or more processors to perform operations including:  receiving first position information, indicative of a first material plant checkpoint in which an equipment enters a first material plant geofence a first time; receiving second position information, indicative of a first machine checkpoint in which the equipment enters and/or exits a machine geofence; receiving third position information, indicative of a second material plant checkpoint in which the equipment enters the first material plant geofence a second time; creating an association between the first material plant checkpoint and the second material plant checkpoint; and determining an equipment cycle time based at least partly on a time associated with the first material plant checkpoint and a time associated with the second material plant checkpoint.   
The recited limitations cover performance that, under the broadest reasonable interpretation, amount subject matter that may be performed in the mind, but for the recitation of generic computer components.  That is, other than reciting device/processor/memory and equipment, nothing in the claim precludes the steps from practically being performed in the mind (or with pen and paper as per the October 2019 Update).  For example, but for the recited elements, the limitations in the context of the claims cover determining cycle times for work vehicles based on time and location.  Accordingly, Claim 8 recites an abstract idea.
The abstract idea is not integrated into a practical application.  As stated above, Claim 8 implements additional elements of device/processor/memory and equipment to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of determining cycle data), add insignificant extra-solution activity to the abstract idea (i.e. sending and receiving/collecting position and time data), and generally link the use of the judicial exception to a particular technological environment or field of use (work vehicle management) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, Claim 8 does not present a technical solution to a technical problem, but rather, uses generic elements to determine cycle time for a work vehicle.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claim is therefore directed to an abstract idea.  
               The additional elements identified in Claim 8 are not sufficient to amount to significantly more than the abstract idea.  Processors, memories, and computing devices with corresponding processing, programming, and storing functions have been rendered insufficient to add significantly more to the ineligibility of a claim.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59 (2014).  Similarly, receiving and collecting data falls under mere data gathering with an insignificant application.  See MPEP 2106.05 (g) (“Insignificant Extra-Solution Activity).  Further, applying conventional communication features (i.e. sending and receiving) does not overcome the rejection in light of MPEP 2106.05 (h) (Field of Use and Technological Environment), as a computer that receives and sends information over a network is directed towards a field of use activity.  Moreover, the equipment is recited as incidental to the invention of determining work cycle times and therefore does not demonstrate inventive concept.  Id (citing Flook in demonstrating that adding an incidental or token addition to a claim to alarm limits does not render the claim patent eligible when the incidental addition does not alter or affect how the process steps of calculating the alarm limit value are performed).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claim 8 is therefore ineligible.  
Claims 1 and 15 recite substantially similar elements and limitations to Claim 8 mutatis mutandis.  As such, the analysis for Claim 8 applies equally to Claims 1 and 15.  Claims 1 and 15 are therefore ineligible.  
Dependent Claims 2-5, 7, 9-12, 14, and 16-19 do not add “significantly more” to the ineligibility of Claims 1, 8, and 15, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 2-5, 7, 9-12, 14, and 16-19 cover subject matter that, under the broadest reasonable interpretation, amount to subject matter viewed as mental activities but for the generic components discussed in Claims 1, 8, and 15 above.  The analysis for Claims 1, 8, and 15 therefore applies to Dependent Claims 2-5, 7, 9-12, 14, and 16-19.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  
Claims 6, 13, and 20 recite a signal received from a global positioning system (GPS).  Receiving data is viewed as mental concepts.  See MPEP 2106.04 (a) (2) (III) (receiving/collecting data via devices may be mental concepts).  The abstract idea is not integrated into a practical application as the additional TLI Communications v. AV Auto, 823 F.3d 607, 614 (Fed. Cir. 2016).  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in the respective combination the same as when separate.  Claims 6, 13, and 20 therefore lack inventive concept and are thus ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Patent Application Publication No. 20160053460) in view of Walton (U.S. Patent Application Publication No. 20160048795).  

	As per Claims 1, 8, and 15, Singh et al. disclose a method of determining a cycle time for an equipment (Singh et al. disclose a method for automatically controlling the operation of a work vehicle including monitoring cycle times for moving the work vehicle between first and second locations (Abstract) (FIGs. 4, 5) and a processor and memory for effecting the same (FIG. 3) [0025]), comprising:
	receiving first position information, indicative of a first material plant checkpoint in which the equipment exits a first material plant a first time (Singh et al. disclose receiving time data associated with a first location at a source of material to be moved [0034] and moving a work vehicle from the first location to the second location [0037]);
	receiving second position information, indicative of a first machine checkpoint in which the equipment enters and/or exits a machine zone (Singh et al. disclose a second location where the material is to be moved [0034] and receiving associated time data related to the movement to the second location where the material is to be unloaded [0037]);
	receiving third position information, indicative of a second material plant checkpoint in which the equipment enters the first material plant a second time (Singh et al. disclose returning to the first location 
	creating an association between the first material plant checkpoint and the second material plant checkpoint (Singh et al. disclose monitoring time to move from the first location to the second location and then the second location back to the first location for cycle time determinations [0043]);
	determining the equipment cycle time based at least partly on a time associated with the first material plant checkpoint and a time associated with the second material plant checkpoint (Singh et al. disclose the controller averaging all the cycle times recorded to determine an overall average cycle time for moving the work vehicle between the first location and the second location [0034] [0037] [0043]).
	Singh et al. do not explicitly disclose a first material plant checkpoint in which the equipment enters a first material plant geofence a first time.  That is, Singh et al. track when the work vehicle leaves the first material plant checkpoint.  However, Walton does teach using entry and exit data in a related art for monitoring work cycles of work vehicles (Abstract) [0019] [0046].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Singh et al. with a first material plant checkpoint in which the equipment enters a first material plant geofence a first time as seen in Walton in order to improve efficiency and productivity in system scheduling (Please see Walton at paragraph [0019]).  One having ordinary skill in the art would be motivated to make this modification in order to increase the accuracy in detecting timing events, thereby decreasing error in recording cycle times, and thus enhancing system use.  These inventions when viewed in a combined state would yield predictable results in monitoring work cycles of work vehicles.  
	Singh et al. do not explicitly disclose first material plant geofence and machine geofence.  That is, Singh et al. do not explicitly disclose geofences.  However, Walton does teach geofences to establish zones in a related art of work cycle management for work vehicles (Abstract) [0019] [0046] [0056] [0060].
geofence as seen in Walton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating monitoring of work cycles for work vehicles.   

	As per Claims 2, 9, and 16, Singh et al. do not explicitly disclose but Walton does teach determining whether equipment ticket information is available for the first material plant checkpoint and the second material plant checkpoint (Walton teaches that asset data (such as vehicles) may or may not be collected regularly [0046-0047]); if the equipment ticket information is available for the first material plant checkpoint and the second material plant checkpoint, using the time associated with the first material plant checkpoint and the time associated with the second material plant checkpoint to determine the equipment cycle time (Walton teaches using entry and exit times for various zones to establish cycle data for the system (FIG. 7)).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Singh et al. with determining whether equipment ticket information is available for the first material plant checkpoint and the second material plant checkpoint; if the equipment ticket information is available for the first material plant checkpoint and the second material plant checkpoint, using the time associated with the first material plant checkpoint and the time associated with the second material plant checkpoint to determine the equipment cycle time as seen in Walton in order to improve efficiency and productivity in system scheduling (Please see Walton at paragraph [0019]).  One having ordinary skill in the art would be motivated to make this modification in order to increase system transparency and thus decrease error in cycle calculations.  These inventions when viewed in a combined state would yield predictable results in facilitating work cycle determinations.  

	As per Claims 6, 13, and 20, Singh et al. do not explicitly disclose but Walton does teach the first position information, the second position information and the third position information are each based at least partly on information in a signal received from a global positioning system (GPS) (Walton teaches position data between various work zones including GPS data [0076]).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Singh et al. with the first position information, the second position information and the third position information are each based at least partly on information in a signal received from a global positioning system as seen in Walton in order to provide more accuracy in positioning data, thereby decreasing system error, and thus enhancing the cycle determination data.  One having ordinary skill in the art would be motivated to make this modification in order to decrease efforts in identifying position data, thereby decreasing time in system calculations, and thus increase system usability.  These inventions when viewed in a combined state would yield predictable results in monitoring cycle times for work vehicles.  

	As per Claims 7 and 14, Singh et al. disclose the first position information, the second position information and the third position information each include at least a time associated with the respective position information (Singh et al. disclose tracking times associated with the locations [0034] [0036-0037] [0043]).

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Patent Application Publication No. 20160053460) in view of Walton (U.S. Patent Application Publication No. 20160048795) and Natucci et al. (U.S. Patent No. 9998866).  

As per Claims 3, 10, and 17, Singh et al. teach receiving fourth position information, indicative of a third material plant checkpoint in which the equipment enters a material plant (Singh et al. teach recording work vehicle data for a plurality of cycles between the locations [0036-0037]).  
Singh et al. do not explicitly disclose material plant geofence.  That is, Singh et al. do not explicitly disclose geofences.  However, Walton does teach geofences to establish zones in a related art of work cycle management for work vehicles (Abstract) [0019] [0046] [0056] [0060].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the regions of Singh et al. with geofence as seen in Walton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating monitoring of work cycles for work vehicles.   
Singh et al. do not explicitly disclose but Natucci et al. in a related art of asset tracking do teach and based on a duration associated with the fourth position information, determining that the fourth position information is not actually indicative of the checkpoint (Natucci et al. teach determining whether a geofence event occurs for tracking assets based on time durations (Col 7 Lines 35-56)).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Singh et al. with and based on a duration associated with the fourth position information, determining that the fourth position information is not actually indicative of the checkpoint as seen in Natucci et al. in order to increase accuracy in asset monitoring practices, thereby increasing system transparency, and thus mitigating loss in asset data.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time and effort in determining location events, thereby enhancing data associations, and thus increasing system usability.  These inventions when viewed in a combined state would yield predictable results in monitoring asset locations.  

As per Claims 4, 11, and 18, Singh et al. teach receiving fourth position information, indicative of a second machine checkpoint in which the equipment enters a second machine zone (Singh et al. teach recording work vehicle data for a plurality of cycles between the locations [0036-0037]).  
Singh et al. do not explicitly disclose machine geofence.  That is, Singh et al. do not explicitly disclose geofences.  However, Walton does teach geofences to establish zones in a related art of work cycle management for work vehicles (Abstract) [0019] [0046] [0056] [0060].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the regions of Singh et al. with geofence as seen in Walton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating monitoring of work cycles for work vehicles.   
Singh et al. do not explicitly disclose but Natucci et al. in a related art of asset tracking do teach and based on a duration associated with the fourth position information, determining that the fourth position information is not actually indicative of checkpoint (Natucci et al. teach determining whether a geofence event occurs for tracking assets based on time durations (Col 7 Lines 35-56)). 
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Singh et al. with and based on a duration associated with the fourth position information, determining that the fourth position information is not actually indicative of checkpoint as seen in Natucci et al. in order to increase accuracy in asset monitoring practices, thereby increasing system transparency, and thus mitigating loss in asset data.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time and effort in determining location events, thereby enhancing data associations, and thus increasing system usability.  These inventions when viewed in a combined state would yield predictable results in monitoring asset locations.  

As per Claims 5, 12, and 19, Singh et al. teach receiving fourth position information, indicative of the second material plant checkpoint in which the equipment enters the first material plant a second time (Singh et al. teach recording work vehicle data for a plurality of cycles between the locations [0036-0037]).  
Singh et al. do not explicitly disclose first material plant geofence.  That is, Singh et al. do not explicitly disclose geofences.  However, Walton does teach geofences to establish zones in a related art of work cycle management for work vehicles (Abstract) [0019] [0046] [0056] [0060].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the regions of Singh et al. with geofence as seen in Walton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating monitoring of work cycles for work vehicles.   
Singh et al. do not explicitly disclose but Natucci et al. in a related art of asset tracking do teach and based on a duration with the fourth position information, merging the fourth position information with the third position information, wherein the time associated with the checkpoint is based at least in partly on the third position information and the fourth position information (Natucci et al. teach determining whether the asset remains in or leaves a geofence (i.e. same merging position data or differentiating position data) based on time (Abstract) (Col 7 Lines 35-36) ).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Singh et al. with and based on a duration with the fourth position information, merging the fourth position information with the third position information, wherein the time associated with the checkpoint is based at least in partly on the third position information and the fourth position information as seen in Natucci et al. in order to increase accuracy in asset monitoring practices, thereby increasing system transparency, and thus mitigating loss in asset data.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time and effort in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644. The examiner can normally be reached 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE ELENA BRUNER/Examiner, Art Unit 3627